In an action, inter alia, to recover damages for personal injuries and wrongful death, the plaintiff appeals from so much of an order of the Supreme Court, Richmond County (Ponterio, J.), dated June 7, 2001, as, upon granting the motion of her attorney to be relieved, required successor counsel to serve and file a notice of appearance within 45 days after the date of service of the order or the action would be marked dismissed.
*272Ordered that the appeal is dismissed, with costs.
The plaintiff did not submit any opposition to her attorney’s motion to be relieved. As such, she is not aggrieved by the order and thus this appeal must be dismissed (see, Matter of State Farm Ins. Co. v Eagle Ins. Co., 266 AD2d 397; Keemer v Faith New Testament Fellowship, 232 AD2d 373; PermagileSalmon, Ltd. v Manshul Constr. Corp., 204 AD2d 296). Moreover, the plaintiff reportedly acquiesced in her attorney’s application to be relieved. Thus, insofar as the order was entered on her consent, it is not appealable for this reason as well (see, Weekley v Weekley, 284 AD2d 530; Matter of Benerofe v Wechsler, 281 AD2d 476; Matter of Garcia v Carballo, 277 AD2d 453).
The plaintiff’s remaining contentions are without merit. S. Miller, J. P., Friedmann, Adams and Cozier, JJ., concur.